DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/13/2019 and 08/19/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites the limitation “the water-tightness holing” in line 1 of the claim. This appears to mean “the water-tightness holding”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recites the limitation "the space" in lines 9 of each claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-8 and 10-13 are rejected based on their dependency on claims 1 and 9, respectively.
Claims 8 and 12 recite the limitation "the respective screws" in lines 3 and 5 of each claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akai U.S. Patent Application 2004/0092793 (hereinafter “Akai’) and further in view of Jung et al. U.S. Patent Application 2015/0303657 (hereinafter “Jung”).
Regarding claim 1, Akai teaches an endoscope (i.e. scope 12)(fig.1) comprising: 	an internal conductor (i.e. shield box 21)(fig.1) that is formed of a conductive material (implicit);
	an external conductor (i.e. ring-like metal member 16A)(fig.1)(refer also to [0021]) that is electrically insulated from the internal conductor (refer to [0023]) and is formed of a conductive material that configures a part of an exterior (refer to [0021]); and	a spark gap (i.e. static-electricity-suppressing part 25)(fig.1)(refer also to [0015]), however Akai does not teach the spark gap comprising a holder that holds a first conductor that is electrically connected to the internal conductor and a second conductor that is electrically connected to the external conductor such that the first conductor and the second conductor are separated from each other by a predetermined distance; and a water-tightness holding member that holds water tightness in the space. However, Jung teaches the spark gap (i.e. surge absorber 100)(fig.2) comprising a holder (i.e. ceramic tube 120)(fig.2) that holds a first conductor (i.e. sealing electrodes 130)(fig.2) that is electrically connected to the internal conductor (refer to lead wires 170)(fig.2) and a second conductor (i.e. sealing electrodes 130)(fig.2) that is electrically connected to the external conductor (refer to lead wires 
Regarding claim 5, Akai and Jung teach the endoscope according to claim 1, wherein the water-tightness holding member is located between the holder and the second conductor (implicit)(refer to Jung brazing rings 150, ceramic tube 120, and sealing electrodes 130)(fig.2) and between the holder and the first conductor (implicit)(refer to Jung brazing rings 150, ceramic tube 120, and sealing electrodes 130)(fig.2).
Regarding claim 6, Akai and Jung teach the endoscope according to claim 1, wherein the water-tightness holding member covers at least the holder (refer to Jung brazing rings 150)(fig.2)(the brazing rings cover the two ends of the holder; therefore, they cover at least the holder).
Regarding claim 7, Akai and Jung teach the endoscope according to claim 1, further comprising: an insertion portion (i.e. Akai insertion section 12A)(fig.2), wherein the exterior is an outer surface of the insertion portion (refer to [0021] and fig.1).
Regarding claim 9, Akai teaches a discharge control unit (i.e. scope 12 and static-electricity-suppressing part 25)(fig.1) comprising: 	an internal conductor (i.e. shield box 21)(fig.1) that is formed of a conductive material (implicit);	an external conductor (i.e. ring-like metal member 16A)(fig.1)(refer also to [0021]) that is .
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akai and Jung as applied to claims 1 or 9 above, and further in view of Takahashi et al. U.S. Patent Application 2013/0303853 (hereinafter “Takahashi”).
Regarding claim 4, Akai and Jung teach the endoscope according to claim 1; however, they do not teach the endoscope further comprising: a capacitor that is electrically connected to the internal conductor and the external conductor. However, Takahashi teaches the endoscope further comprising: a capacitor (i.e. capacitor 3d)(fig.31) that is electrically connected to the internal conductor (i.e. grip base 3b)(fig.31) and the external conductor (i.e. metal frame 3a)(fig.31). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope of Akai and Jung to include the capacitor of Takahashi to provide the advantage of allowing high-frequency static discharges to flow to ground while preventing normal signals from being grounded.
Regarding claim 13, Akai and Jung teach the discharge control unit according to claim 9; however, they do not teach the discharge control unit further comprising: a capacitor that is electrically connected to the internal conductor and the external conductor. However, Takahashi teaches the endoscope further comprising: a capacitor (i.e. capacitor 3d)(fig.31) that is electrically connected to the internal conductor (i.e. grip base 3b)(fig.31) and the external conductor (i.e. metal frame 3a)(fig.31). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the discharge control unit of Akai and Jung to include the capacitor of Takahashi to provide the advantage of allowing high-frequency static discharges to flow to ground while preventing normal signals from being grounded.
Allowable Subject Matter
Claims 2, 3, 8, and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claims 2, 3, and 8 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 2, especially a communication hole that establishes communication between the first hole and the second hole and causes the first conductor and the second conductor to face each other in a state in which the first conductor and the second conductor are separated from each other by a predetermined distance through the communication hole, and the water-tightness holding member holds water-tightness in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839